Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this "Agreement"), is made and entered into
as of October 27, 2009, by and among Cardo Medical, Inc., a Delaware corporation
(the "Company") and the several purchasers signatory hereto (each, a "Purchaser"
and collectively, the "Purchasers").

WHEREAS:

A. In connection with that certain Subscription Agreement, dated as of even date
herewith (the "Subscription Agreement"), by and among the Company and each
Purchaser party hereto, the Company has agreed, upon the terms and subject to
the conditions of the Subscription Agreement, to issue and sell to each
Purchaser shares (collectively, the "Shares") of the Company's common stock,
$0.001 par value per share ("Common Stock").

B. In accordance with the terms of the Subscription Agreement, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the "1933 Act"), and applicable state securities laws.

NOW, THEREFORE,

in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and each Purchaser hereby agree as follows:



 1. Definitions.

    Capitalized terms used herein and not otherwise defined herein shall have
    the respective meanings set forth in the Subscription Agreement. As used in
    this Agreement, the following terms shall have the following meanings:

    "Additional Effective Date" means the date the Additional Registration
    Statement is declared effective by the SEC.
    
    "Additional Effectiveness Deadline" means the date which is forty-five (45)
    calendar days after the earlier of the Additional Filing Date and the
    Additional Filing Deadline.
    
    "Additional Filing Date" means the date on which the Additional Registration
    Statement is filed with the SEC.
    
    "Additional Filing Deadline" means if Cutback Shares are required to be
    included in the Additional Registration Statement, the later of (i) the date
    sixty (60) days after the date substantially all of the Registrable
    Securities registered under the immediately preceding Registration Statement
    are sold and (ii) the date six (6) months from the Initial Effective Date or
    the last Additional Effective Date, as applicable.

--------------------------------------------------------------------------------



"Additional Registrable Securities" means, (i) any Cutback Shares not previously
included on a Registration Statement and (ii) any capital stock of the Company
issued or issuable with respect to the Shares or Cutback Shares, as applicable,
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise, not previously included on a registration statement.

"Additional Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.

"Additional Required Registration Amount" means (i) any Cutback Shares not
previously included on a Registration Statement, all subject to adjustment as
provided in Section 2(e), or (ii) such other amount as may be required by the
staff of the SEC pursuant to Rule 415.

"Business Day" means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

"Cutback Shares" means any of the Initial Required Registration Amount or the
Additional Required Registration Amount of Registrable Securities not included
in all Registration Statements previously declared effective hereunder as a
result of a limitation on the maximum number of shares of Common Stock of the
Company permitted to be registered by the staff of the SEC pursuant to Rule 415
or as otherwise required by the SEC. The number of Cutback Shares shall be
allocated pro rata among the Investors with each Investor entitled to elect the
portion of its Shares that are to be considered Cutback Shares.

"Effective Date" means the Initial Effective Date and the Additional Effective
Date, as applicable.

"Effectiveness Deadline" means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

"Filing Deadline" means the Initial Filing Deadline and the Additional Filing
Deadline, as applicable.

"Final Closing" means the closing and purchase of Shares after which Shares
shall no longer be available for purchase from the Company in the Offering.

"Initial Effective Date" means the date that the Initial Registration Statement
has been declared effective by the SEC.

"Initial Effectiveness Deadline" means the date which is one hundred twenty
(120) calendar days after the Final Closing (or one hundred fifty (150) calendar
days if the SEC reviews the Initial Registration Statement).

- 2 -

--------------------------------------------------------------------------------



"Initial Filing Deadline" means the date which is forty-five (45) calendar days
after the Final Closing.

"Initial Registrable Securities" means (i) the Shares, and (ii) any capital
stock of the Company issued or issuable, with respect to the Shares as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise.

"Initial Registration Statement" means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Initial
Registrable Securities.

"Initial Required Registration Amount" means (i) the Shares, or (ii) such other
or lesser amount as may be required by the staff of the SEC pursuant to Rule
415.

"Investor" means a Purchaser, any transferee or assignee thereof to whom a
Purchaser assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

"register," "registered," and "registration" refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the 1933 Act and pursuant to Rule 415, and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

"Registrable Securities" means the Initial Registrable Securities and the
Additional Registrable Securities.

"Registration Statement" means the Initial Registration Statement and the
Additional Registration Statement, as applicable.

"Required Holders" means the holders of at least a majority of the Registrable
Securities.

"Required Registration Amount" means either the Initial Required Registration
Amount or the Additional Required Registration Amount, as applicable.

"Rule 415" means Rule 415 under the 1933 Act or any successor rule providing for
offering securities on a continuous or delayed basis.

"SEC" means the United States Securities and Exchange Commission.

- 3 -

--------------------------------------------------------------------------------



    "Trading Day" means any day on which the Common Stock is traded on the
    Principal Market, or, if the Principal Market (as defined in the
    Subscription Agreement) is not the principal trading market for the Common
    Stock, then on the principal securities exchange or securities market on
    which the Common Stock is then traded; provided that "Trading Day" shall not
    include any day on which the Common Stock is scheduled to trade on such
    exchange or market for less than 4.5 hours or any day that the Common Stock
    is suspended from trading during the final hour of trading on such exchange
    or market (or if such exchange or market does not designate in advance the
    closing time of trading on such exchange or market, then during the hour
    ending at 4:00:00 p.m., New York Time).

 2. Registration.

    Initial Mandatory Registration. The Company shall prepare, and, as soon as
    practicable but in no event later than the Initial Filing Deadline, file
    with the SEC the Initial Registration Statement on Form S-1 covering the
    resale of all of the Initial Registrable Securities, or such other form as
    is available for such a registration on another appropriate form reasonably
    acceptable to the Required Holders. The Initial Registration Statement
    prepared pursuant hereto shall register for resale at least the number of
    shares of Common Stock equal to the Initial Required Registration Amount
    determined as of the date the Initial Registration Statement is initially
    filed with the SEC, subject to adjustment as provided in Section 2(e). The
    Initial Registration Statement shall contain (except if otherwise directed
    by the Required Holders or the SEC) the "Plan of Distribution" section in
    substantially the form attached hereto as Exhibit B. The Company shall use
    its commercially reasonable efforts to have the Initial Registration
    Statement declared effective by the SEC as soon as practicable, but in no
    event later than the Initial Effectiveness Deadline. By 9:30 a.m. New York
    time on the Business Day following the Initial Effective Date, the Company
    shall file with the SEC in accordance with Rule 424 under the 1933 Act the
    final prospectus to be used in connection with sales pursuant to such
    Initial Registration Statement.
    
    Additional Mandatory Registrations. The Company shall prepare, and, as soon
    as practicable but in no event later than the Additional Filing Deadline,
    file with the SEC an Additional Registration Statement on Form S-1 covering
    the resale of all of the Additional Registrable Securities not previously
    registered on an Additional Registration Statement hereunder. To the extent
    the staff of the SEC does not permit the Additional Required Registration
    Amount to be registered on an Additional Registration Statement, the Company
    shall file Additional Registration Statements successively trying to
    register on each such Additional Registration Statement the maximum number
    of remaining Additional Registrable Securities permitted by the SEC until
    the Additional Required Registration Amount has been registered with the
    SEC. With respect to each Additional Registration Statement, the Company
    shall use Form S-1 or such other form as is available for such a
    registration on another appropriate form reasonably acceptable to the
    Required Holders. Each Additional Registration Statement prepared pursuant
    hereto shall register for resale at least that number of shares of Common
    Stock equal to the Additional Required Registration Amount determined as of
    the date such Additional Registration Statement is initially filed with the
    SEC. Each Additional Registration Statement shall contain (except if
    otherwise directed by the Required Holders or the SEC) the "Plan of
    Distribution" section in substantially the form attached hereto as Exhibit
    B. The Company shall use its commercially reasonable efforts to have each
    Additional Registration

- 4 -

--------------------------------------------------------------------------------



Statement declared effective by the SEC as soon as practicable, but in no event
later than the Additional Effectiveness Deadline. By 9:30 a.m. New York time on
the Business Day following the Additional Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Additional Registration
Statement.

Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase or decrease
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such initial
number of Registrable Securities or increase or decrease thereof is declared
effective by the SEC. In the event that an Investor sells or otherwise transfers
any of such Investor's Registrable Securities in a transfer involving the
transfer of all or a part of the Investor's rights hereunder, each transferee
shall be allocated a pro rata portion of the then remaining number of
Registrable Securities included in such Registration Statement for such
transferor. Any shares of Common Stock included in a Registration Statement and
which remain allocated to any Person which ceases to hold any Registrable
Securities covered by such Registration Statement shall be allocated to the
remaining Investors, pro rata based on the number of Registrable Securities then
held by such Investors which are covered by such Registration Statement. In no
event shall the Company include any securities other than Registrable Securities
on any Registration Statement without the prior written consent of the Required
Holders.

Legal Counsel. Subject to Section 5 hereof, the Required Holders shall have the
right to select one legal counsel to review and oversee any registration
pursuant to this Section 2 ("Legal Counsel"). The Company and Legal Counsel
shall reasonably cooperate with each other in performing the Company's
obligations under this Agreement.

Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Sections 2(a) or 2(b)
is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement, the Company shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover at least the
Required Registration Amount as of the Trading Day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, or such lesser amount as the staff of the SEC may require pursuant to Rule
415, as soon as practicable, but in any event not later than fifteen (15) days
after the necessity therefor arises. The Company shall use its best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed "insufficient to cover all of the Registrable Securities" if at any
time the number of shares of Common Stock available for resale under the
Registration Statement is less than the product determined by multiplying (i)
the Required Registration Amount as of such time by (ii) 0.90.

- 5 -

--------------------------------------------------------------------------------



 3. Related Obligations.

    At such time as the Company is obligated to file a Registration Statement
    with the SEC pursuant to Sections 2(a), 2(b) or 2(e), the Company will use
    its commercially reasonable efforts to effect the registration of the
    Registrable Securities in accordance with the intended method of disposition
    thereof and, pursuant thereto, the Company shall have the following
    obligations:

    The Company shall promptly prepare and file with the SEC a Registration
    Statement with respect to the Registrable Securities and use its
    commercially reasonable efforts to cause such Registration Statement
    relating to the Registrable Securities to become effective as soon as
    practicable after such filing (but in no event later than the Effectiveness
    Deadline). The Company shall keep each Registration Statement effective
    pursuant to Rule 415 at all times until the earlier of (i) the date as of
    which the Investors may sell all of the Registrable Securities covered by
    such Registration Statement without restriction pursuant to Rule 144 and
    without the requirement to be in compliance with Rule 144(c)(1) (or any
    successor thereto) promulgated under the 1933 Act or (ii) the date on which
    the Investors shall have sold all of the Registrable Securities covered by
    such Registration Statement (the "Registration Period"). The Company shall
    ensure that each Registration Statement (including any amendments or
    supplements thereto and prospectuses contained therein) shall not contain
    any untrue statement of a material fact or omit to state a material fact
    required to be stated therein, or necessary to make the statements therein
    (in the case of prospectuses, in the light of the circumstances in which
    they were made) not misleading. The term "commercially reasonable efforts"
    shall mean, among other things, that the Company shall submit to the SEC,
    within five (5) Business Days after the later of the date that (i) the
    Company learns that no review of a particular Registration Statement will be
    made by the staff of the SEC or that the staff has no further comments on a
    particular Registration Statement, as the case may be, and (ii) the approval
    of Legal Counsel pursuant to Section 3(c) (which approval is immediately
    sought), a request for acceleration of effectiveness of such Registration
    Statement to a time and date not later than two (2) Business Days after the
    submission of such request.
    
    The Company shall prepare and file with the SEC such amendments (including
    post-effective amendments) and supplements to a Registration Statement and
    the prospectus used in connection with such Registration Statement, which
    prospectus is to be filed pursuant to Rule 424 promulgated under the 1933
    Act, as may be necessary to keep such Registration Statement effective at
    all times during the Registration Period, and, during such period, comply
    with the provisions of the 1933 Act with respect to the disposition of all
    Registrable Securities of the Company covered by such Registration Statement
    until such time as all of such Registrable Securities shall have been
    disposed of in accordance with the intended methods of disposition by the
    seller or sellers thereof as set forth in such Registration Statement. In
    the case of amendments and supplements to a Registration Statement which are
    required to be filed pursuant to this Agreement (including pursuant to this
    Section 3(b)) by reason of the Company filing a report on Form 10-K, Form
    10-Q or Form 8-K or any analogous report under the Securities Exchange Act
    of 1934, as amended (the "1934 Act"), the Company shall have incorporated
    such report by reference into such Registration Statement, if applicable, or
    shall file such amendments or supplements with the SEC on the same day on
    which the 1934 Act report is

- 6 -

--------------------------------------------------------------------------------



filed which created the requirement for the Company to amend or supplement such
Registration Statement.

The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except amendments required due to the filing of any Annual Reports on Form
10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and any
similar or successor reports) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel reasonably objects. The
Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of Legal Counsel, which consent shall not be unreasonably withheld,
delayed or conditioned. The Company shall furnish to Legal Counsel, without
charge, (i) copies of any correspondence from the SEC or the staff of the SEC to
the Company or its representatives relating to any Registration Statement, (ii)
promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, and all exhibits and (iii) upon the effectiveness of
any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto. The Company
shall reasonably cooperate with Legal Counsel in performing the Company's
obligations pursuant to this Section 3.

The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, one (1) copy of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor.

The Company shall use its reasonable best efforts to (i) register and qualify,
unless an exemption from registration and qualification applies, the resale by
Investors of the Registrable Securities covered by a Registration Statement
under such other securities or "blue sky" laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be reasonably necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this

- 7 -

--------------------------------------------------------------------------------



Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or "blue sky" laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as reasonably practicable after becoming
aware of such event, as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and, subject to Section
3(r), promptly prepare a supplement or amendment to such Registration Statement
to correct such untrue statement or omission, and deliver ten (10) copies of
such supplement or amendment to Legal Counsel and each Investor (or such other
number of copies as Legal Counsel or such Investor may reasonably request). The
Company shall also promptly notify Legal Counsel and each Investor in writing
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed, and when a Registration Statement or any post-effective
amendment has become effective (notification of such effectiveness shall be
delivered to Legal Counsel and each Investor by facsimile on the same day of
such effectiveness and by overnight mail), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company's reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate. By
9:30 a.m. New York City time on the date following the date any post-effective
amendment has become effective, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement.

The Company shall use its reasonable best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of a Registration Statement, or
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

If any Investor is required under applicable securities laws to be described in
the Registration Statement as an underwriter of Registrable Securities, at the
reasonable request of such Investor, the Company shall furnish to such Investor,
on the date of the effectiveness of the Registration Statement and thereafter
from time to time on such dates as an Investor may reasonably request (i) a
letter, dated such date, from the Company's independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for

- 8 -

--------------------------------------------------------------------------------



purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors.

If any Investor is required under applicable securities laws to be described in
the Registration Statement as an underwriter of Registrable Securities, the
Company shall make available for inspection by (i) such Investor, (ii) Legal
Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the "Inspectors"), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the "Records"), as shall be reasonably deemed necessary by each
Inspector, and cause the Company's officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to an Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement. Each Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors' ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

The Company shall hold in confidence and not make any disclosure of information
concerning an Investor provided to the Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

The Company shall reasonably cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

- 9 -

--------------------------------------------------------------------------------



If reasonably requested by an Investor, the Company shall as soon as reasonably
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

The Company shall use its commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities, other
than approvals that are required solely because of actions of Investors after
the date hereof, that are not reasonably anticipated as of the date hereof.

The Company shall make generally available to its security holders as soon as
practical but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company's
fiscal quarter next following the applicable Effective Date of a Registration
Statement.

The Company shall otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder, including, without limitation, Rule 172 under the 1933
Act, file any final Prospectus, including any supplement or amendment thereof,
with the SEC pursuant to Rule 424 under the 1933 Act, promptly inform the
Investors in writing if, at any time during the Registration Period, the Company
does not satisfy the conditions specified in Rule 172 and, as a result thereof,
the Investors are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder ; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), "Availability Date" means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company's fiscal year, "Availability Date" means the 90th day after the end of
such fourth fiscal quarter).

Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

- 10 -

--------------------------------------------------------------------------------



    Notwithstanding anything to the contrary herein, at any time after the
    Effective Date, the Company may delay the disclosure of material, non-public
    information concerning the Company the disclosure of which at the time is
    not, in the good faith opinion of the Board of Directors of the Company and
    its counsel, in the best interest of the Company and, in the opinion of
    counsel to the Company, otherwise required (a "Grace Period"); provided,
    that the Company shall promptly (i) notify the Investors in writing of the
    existence of material, non-public information giving rise to a Grace Period
    (provided that in each notice the Company will not disclose the content of
    such material, non-public information to the Investors) and the date on
    which the Grace Period will begin, and (ii) notify the Investors in writing
    of the date on which the Grace Period ends; and, provided further, that no
    Grace Period shall exceed ten (10) consecutive days and during any three
    hundred sixty five (365) day period such Grace Periods shall not exceed an
    aggregate of thirty (30) days and the first day of any Grace Period must be
    at least five (5) Trading Days after the last day of any prior Grace Period
    (each, an "Allowable Grace Period"). For purposes of determining the length
    of a Grace Period above, the Grace Period shall begin on and include the
    date the Investors receive the notice referred to in clause (i) and shall
    end on and include the later of the date the Investors receive the notice
    referred to in clause (ii) and the date referred to in such notice. The
    provisions of Section 3(g) hereof shall not be applicable during the period
    of any Allowable Grace Period. Upon expiration of the Grace Period, the
    Company shall again be bound by the first sentence of Section 3(f) with
    respect to the information giving rise thereto unless such material,
    non-public information is no longer applicable. Notwithstanding anything to
    the contrary, the Company shall cause its transfer agent to deliver
    unlegended shares of Common Stock to a transferee of an Investor in
    accordance with the terms of the Subscription Agreement in connection with
    any sale of Registrable Securities with respect to which an Investor has
    entered into a contract for sale, prior to the Investor's receipt of the
    notice of a Grace Period and for which the Investor has not yet settled.
    
    Neither the Company nor any Subsidiary or affiliate thereof shall identify
    any Investor as an underwriter in any public disclosure or filing with the
    SEC or any Principal Market (as defined in the Subscription Agreement) or
    any other principal securities exchange or securities market on which the
    Common Stock is then traded, and any Purchaser being deemed an underwriter
    by the SEC shall not relieve the Company of any obligations it has under
    this Agreement or any other Offering Document (as defined in the
    Subscription Agreement); provided, however, that the foregoing shall not
    prohibit the Company from including the disclosure found in the "Plan of
    Distribution" section attached hereto as Exhibit B in the Registration
    Statement.

 4. Obligations of the Investors.

    At least five (5) Business Days prior to the first anticipated filing date
    of a Registration Statement, each Investor shall provide the Company with a
    completed Selling Stockholder Questionnaire in the form attached hereto as
    Exhibit C. It shall be a condition precedent to the obligations of the
    Company to complete any registration pursuant to this Agreement with respect
    to the Registrable Securities of a particular Investor that such Investor
    shall furnish to the Company such information regarding itself, the
    Registrable

- 11 -

--------------------------------------------------------------------------------



    Securities held by it and the intended method of disposition of the
    Registrable Securities held by it as shall be reasonably required to effect
    and maintain the effectiveness of the registration of such Registrable
    Securities and shall execute such documents in connection with such
    registration as the Company may reasonably request.
    
    Each Investor, by such Investor's acceptance of the Registrable Securities,
    agrees to cooperate with the Company as reasonably requested by the Company
    in connection with the preparation and filing of any Registration Statement
    hereunder, unless such Investor has notified the Company in writing of such
    Investor's election to exclude all of such Investor's Registrable Securities
    from such Registration Statement.
    
    Each Investor agrees that, upon receipt of any notice from the Company of
    the happening of any event of the kind described in Section 3(g) or the
    first sentence of Section 3(f), such Investor will immediately discontinue
    disposition of Registrable Securities pursuant to any Registration
    Statement(s) covering such Registrable Securities until such Investor's
    receipt of copies of the supplemented or amended prospectus as contemplated
    by Section 3(g) or the first sentence of Section 3(f) or receipt of notice
    that no supplement or amendment is required. Notwithstanding anything to the
    contrary, the Company shall cause its transfer agent to deliver unlegended
    shares of Common Stock to a transferee of an Investor in accordance with the
    terms of the Subscription Agreement in connection with any sale of
    Registrable Securities with respect to which an Investor has entered into a
    contract for sale prior to the Investor's receipt of a notice from the
    Company of the happening of any event of the kind described in Section 3(g)
    or the first sentence of Section 3(f) and for which the Investor has not yet
    settled.
    
    Each Investor covenants and agrees that it will comply with the prospectus
    delivery requirements of the 1933 Act as applicable to it or an exemption
    therefrom in connection with sales of Registrable Securities pursuant to the
    Registration Statement.

 5. Expenses of Registration.

    All reasonable expenses, other than underwriting discounts and commissions,
    incurred in connection with registrations, filings or qualifications
    pursuant to Sections 2 and 3, including, without limitation, all
    registration, listing and qualifications fees, printers and accounting fees,
    and fees and disbursements of counsel for the Company shall be paid by the
    Company. The Company shall also reimburse the Investors for the fees and
    disbursements of Legal Counsel in connection with registration, filing or
    qualification pursuant to Sections 2 and 3 of this Agreement which amount
    shall be limited to $10,000 for each such registration, filing or
    qualification.

 6. Indemnification.

    In the event any Registrable Securities are included in a Registration
    Statement under this Agreement:

    To the fullest extent permitted by law, the Company will, and hereby does,
    indemnify, hold harmless and defend each Investor, the directors, officers,
    partners, members, employees, agents, representatives of, and each Person,
    if any, who controls any

- 12 -

--------------------------------------------------------------------------------



Investor within the meaning of the 1933 Act or the 1934 Act (each, an
"Indemnified Person"), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, reasonable attorneys' fees, amounts
paid in settlement or expenses, joint or several (collectively, "Claims"),
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto ("Indemnified Damages"), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other "blue sky" laws of any jurisdiction in which Registrable Securities are
offered ("Blue Sky Filing"), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, "Violations"). Subject to Section 6(c), the
Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a) and the agreement with
respect to contribution contained in Section 7: (i) shall not apply to a Claim
by an Indemnified Person arising out of or based upon a Violation which occurs
in reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d); and (ii) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.

In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of

- 13 -

--------------------------------------------------------------------------------



them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

Promptly after receipt by an Indemnified Person or Indemnified Party under this
Section 6 of notice of the commencement of any action or proceeding (including
any governmental action or proceeding) involving a Claim, such Indemnified
Person or Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 6, deliver to the indemnifying
party a written notice of the commencement thereof, and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Person or the Indemnified Party, as
the case may be; provided, however, that an Indemnified Person or Indemnified
Party shall have the right to retain its own counsel with the fees and expenses
of not more than one counsel for all such Indemnified Person or Indemnified
Party to be paid by the indemnifying party, if, in the reasonable opinion of
counsel retained by the indemnifying party, the representation by such counsel
of the Indemnified Person or Indemnified Party and the indemnifying party would
be inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall cooperate reasonably with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the

- 14 -

--------------------------------------------------------------------------------



    giving by the claimant or plaintiff to such Indemnified Party or Indemnified
    Person of a release from all liability in respect to such Claim or
    litigation and such settlement shall not include any admission as to fault
    on the part of the Indemnified Party. Following indemnification as provided
    for hereunder, the indemnifying party shall be subrogated to all rights of
    the Indemnified Party or Indemnified Person with respect to all third
    parties, firms or corporations relating to the matter for which
    indemnification has been made. The failure to deliver written notice to the
    indemnifying party within a reasonable time of the commencement of any such
    action shall not relieve such indemnifying party of any liability to the
    Indemnified Person or Indemnified Party under this Section 6, except to the
    extent that the indemnifying party is prejudiced in its ability to defend
    such action.
    
    The indemnification required by this Section 6 shall be made by periodic
    payments of the amount thereof during the course of the investigation or
    defense, as and when bills are received or Indemnified Damages are incurred.
    
    The indemnity agreements contained herein shall be in addition to (i) any
    cause of action or similar right of the Indemnified Party or Indemnified
    Person against the indemnifying party or others, and (ii) any liabilities
    the indemnifying party may be subject to pursuant to the law.

 7. Contribution.

    To the extent any indemnification by an indemnifying party is prohibited or
    limited by law, the indemnifying party agrees to make the maximum
    contribution with respect to any amounts for which it would otherwise be
    liable under Section 6 to the fullest extent permitted by law; provided,
    however, that: (i) no Person involved in the sale of Registrable Securities
    which Person is guilty of fraudulent misrepresentation (within the meaning
    of Section 11(f) of the 1933 Act) in connection with such sale shall be
    entitled to contribution from any Person involved in such sale of
    Registrable Securities who was not guilty of fraudulent misrepresentation;
    and (ii) contribution by any seller of Registrable Securities shall be
    limited in amount to the amount of net proceeds received by such seller from
    the sale of such Registrable Securities pursuant to such Registration
    Statement.

 8. Reports Under the 1934 Act.

    With a view to making available to the Investors the benefits of Rule 144
    promulgated under the 1933 Act or any other similar rule or regulation of
    the SEC that may at any time permit the Investors to sell securities of the
    Company to the public without registration ("Rule 144"), the Company agrees,
    for so long as any Investor owns Registrable Securities, to:

    make and keep public information available, as those terms are understood
    and defined in Rule 144;
    
    file with the SEC in a timely manner all reports and other documents
    required of the Company under the 1933 Act and the 1934 Act so long as the
    Company remains subject to such requirements and the filing of such reports
    and other documents is required for the applicable provisions of Rule 144;
    and

- 15 -

--------------------------------------------------------------------------------



     furnish to each Investor so long as such Investor owns Registrable
     Securities, promptly upon request, (i) a written statement by the Company,
     if true, that it has complied with the reporting requirements of Rule 144,
     the 1933 Act and the 1934 Act, (ii) a copy of the most recent annual or
     quarterly report of the Company and such other reports and documents so
     filed by the Company, and (iii) such other information as may be reasonably
     requested to permit the Investors to sell such securities pursuant to Rule
     144 without registration.

 9.  Assignment of Registration Rights.

     The rights under this Agreement shall be automatically assignable by the
     Investors to any transferee of all or any portion of such Investor's
     Registrable Securities if: (i) the Investor agrees in writing with the
     transferee or assignee to assign such rights, and a copy of such agreement
     is furnished to the Company within a reasonable time after such assignment;
     (ii) the Company is, within a reasonable time after such transfer or
     assignment, furnished with written notice of (a) the name and address of
     such transferee or assignee, and (b) the securities with respect to which
     such registration rights are being transferred or assigned;
     (iii) immediately following such transfer or assignment the further
     disposition of such securities by the transferee or assignee is restricted
     under the 1933 Act or applicable state securities laws; (iv) at or before
     the time the Company receives the written notice contemplated by clause
     (ii) of this sentence the transferee or assignee agrees in writing with the
     Company to be bound by all of the provisions contained herein; and (v) such
     transfer shall have been made in accordance with the applicable
     requirements of the Subscription Agreement.

 10. Amendment of Registration Rights.

     Provisions of this Agreement may be amended and the observance thereof may
     be waived (either generally or in a particular instance and either
     retroactively or prospectively), only with the written consent of the
     Company and the Required Holders. Any amendment or waiver effected in
     accordance with this Section 10 shall be binding upon each Investor and the
     Company. No such amendment shall be effective to the extent that it applies
     to less than all of the holders of the Registrable Securities. No
     consideration shall be offered or paid to any Person to amend or consent to
     a waiver or modification of any provision of this Agreement unless the same
     consideration also is offered to all of the parties to this Agreement.

 11. Miscellaneous.

     A Person is deemed to be a holder of Registrable Securities whenever such
     Person owns or is deemed to own of record such Registrable Securities. If
     the Company receives conflicting instructions, notices or elections from
     two or more Persons with respect to the same Registrable Securities, the
     Company shall act upon the basis of instructions, notice or election
     received from such record owner of such Registrable Securities.
     
     Any notices, consents, waivers or other communications required or
     permitted to be given under the terms of this Agreement shall be delivered
     as set forth in the Subscription Agreement.

- 16 -

--------------------------------------------------------------------------------



Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Wilmington, Delaware,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

If any provision of this Agreement is prohibited by law or otherwise determined
to be invalid or unenforceable by a court of competent jurisdiction, the
provision that would otherwise be prohibited, invalid or unenforceable shall be
deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

This Agreement, the other Offering Documents and the instruments referenced
herein and therein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the other Offering Documents and the
instruments referenced herein and therein supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

- 17 -

--------------------------------------------------------------------------------



Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

This Agreement may be executed in identical counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same agreement.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile, or email transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent and no rules of strict construction
will be applied against any party.

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

* * * * * *

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

- 18 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

each of the parties hereto have caused their respective signature page to this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

COMPANY:

CARDO MEDICAL, INC.

By: ____________________________
Name:
Title:

 



S-1

[Company Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

IN WITNESS WHEREOF,

each of the parties hereto have caused their respective signature page to this
Registration Rights Agreement to be duly executed as of the date first written
above.



PURCHASER:

__________________________________

By:

Name:
Title:



Aggregate Purchase Price: $

Number of Shares:

 

Address for Notice:









S-2

[Purchaser Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

Exhibit A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

[Transfer Agent]
[Address]
[City], [State] [Zip]
Attention:

Re: Cardo Medical, Inc.

Ladies and Gentlemen:

[We are][I am] counsel to Cardo Medical, Inc., a Delaware corporation (the
"Company"), and have represented the Company in connection with that certain
Subscription Agreement, dated as of [· ], 2009 (the "Subscription Agreement"),
entered into by and among the Company and the purchasers named therein
(collectively, the "Holders") pursuant to which the Company issued to the
Holders shares (the "Shares") of the Company's common stock, par value $0.001
per share (the "Common Stock"). Pursuant to the Subscription Agreement, the
Company also has entered into a Registration Rights Agreement with the Holders
(the "Registration Rights Agreement") pursuant to which the Company agreed,
among other things, to register the resale of the Registrable Securities (as
defined in the Registration Rights Agreement) under the Securities Act of 1933,
as amended (the "1933 Act"), the Shares.

In connection with the Company's obligations under the Registration Rights
Agreement, on ____________ ___, 20__, the Company filed a Registration Statement
on Form S-1 (File No. 333-_____________) (the "Registration Statement") with the
Securities and Exchange Commission (the "SEC") relating to the Registrable
Securities which names each of the Holders as a selling stockholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC's
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge,
after telephonic inquiry of a member of the SEC's staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

 

A-1

--------------------------------------------------------------------------------

Very truly yours,

[

ISSUER'S COUNSEL]

By:_____________________

CC: [LIST NAMES OF HOLDERS]

A-2

--------------------------------------------------------------------------------

Exhibit B

PLAN OF DISTRIBUTION

We are registering the shares of common stock to permit the resale of these
shares of common stock by the holders of the common stock from time to time
after the date of this prospectus. We will not receive any of the proceeds from
the sale by the selling stockholders of the shares of common stock. We will bear
all fees and expenses incident to our obligation to register the shares of
common stock.

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

in the over-the-counter market;

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

through the writing of options, whether such options are listed on an options
exchange or otherwise;

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

an exchange distribution in accordance with the rules of the applicable
exchange;

privately negotiated transactions;

short sales;

sales pursuant to Rule 144;

B-1

--------------------------------------------------------------------------------



broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

a combination of any such methods of sale; and

any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker- dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under applicable provisions of
the Securities Act of 1933, as amended, amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling stockholders
also may transfer and donate the shares of common stock in other circumstances
in which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

B-2

--------------------------------------------------------------------------------



There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or "blue sky" laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.



B-3

--------------------------------------------------------------------------------

Exhibit C

CARDO MEDICAL, INC.

SELLING SHAREHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of shares of common stock, par value $0.001 per share, of
Cardo Medical, Inc., a Delaware corporation (the "Company") issued pursuant to
that certain Subscription Agreement, dated as of [· ], 2009 (the "Agreement"),
entered into by and among the Company and the purchasers named therein,
understands that the Company intends to file with the Securities and Exchange
Commission a registration statement on Form S-1 (the "Resale Registration
Statement") for the registration and the resale under Rule 415 of the Securities
Act of 1933, as amended (the "Securities Act"), of the Registrable Securities in
accordance with the terms of the Agreement. All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the "Prospectus"), deliver the
Prospectus to purchasers of Registrable Securities and be bound by the
provisions of the Agreement (including certain indemnification provisions,
described in the Plan of Distribution attached to the Registration Rights
Agreement). Holders must complete and deliver this Notice and Questionnaire in
order to be named as selling stockholders in the Prospectus. Holders of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire at least five (5) Business Days prior to the first anticipated
filing date of a Registration Statement (1) will not be named as selling
stockholders in the Resale Registration Statement or the Prospectus and (2) may
not use the Prospectus for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the "Selling Stockholder") of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is materially accurate and
complete:

C-1

--------------------------------------------------------------------------------

QUESTIONNAIRE

1. Name.

(a) Full Legal Name of Selling Stockholder:





(b) Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities listed in Item 3 below are held:





(c) Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):







2. Address for Notices to Selling Stockholder:



Telephone:



Fax:



Contact Person:



E-mail address of Contact Person:

 



 

3. Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

(a) Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:







(b) Number of shares of Common Stock to be registered pursuant to this Notice
for resale:







C-2

--------------------------------------------------------------------------------

4. Broker-Dealer Status:

(a) Are you a broker-dealer?

Yes  No 

(b) If "yes" to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes  No 

Note: If no, the Commission's staff has indicated that you should be identified
as an underwriter in the Registration Statement.

(c) Are you an affiliate of a broker-dealer?

Yes  No 

Note: If yes, provide a narrative explanation below:

(c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  No 

Note: If no, the Commission's staff has indicated that you should be identified
as an underwriter in the Registration Statement.

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Shareholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

(a) Type and Amount of other securities beneficially owned:







6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:







C-3

--------------------------------------------------------------------------------

7. Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

State any exceptions here:







***********

[Signature Page Follows.]









C-4

--------------------------------------------------------------------------------



The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof and prior to the effective date of any applicable
Resale Registration Statement. All notices hereunder and pursuant to the
Agreement shall be made in writing, by hand delivery, confirmed or facsimile
transmission, first-class mail or air courier guaranteeing overnight delivery at
the address set forth below. In the absence of any such notification, the
Company shall be entitled to continue to rely on the material accuracy of the
information in this Notice and Questionnaire.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the related prospectus.

The undersigned also acknowledges that it understands that the answers to this
Questionnaire are furnished for use in connection with the Registration
Statement filed pursuant to the Registration Rights Agreement and any amendments
or supplements thereto filed with the Commission pursuant to the Securities Act.

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

Dated:

 

Beneficial Owner:

   

By:

   

Name:

 

Title:

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Cardo Medical, Inc.
9701 Wilshire Blvd., Suite 1100
Beverly Hills, CA 90212
Facsimile: (310) 271-2632
Attention: Andrew Brooks, CEO